Citation Nr: 9900037	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  98-06 765A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



REMAND

The veteran served on active duty from July 1944 to July 
1945.

Action by the RO in this case was initiated by a claim for an 
increased rating filed in May 1997.  The RO thereafter denied 
an increase beyond a previously assigned 30 percent rating.  
This denial was set forth in an October 1997 rating decision, 
and the veteran was informed of the denial by correspondence 
dated October 7, 1997.  His representative initiated an 
appeal by filing a letter with the RO on October 9, 1997, 
which letter was accepted by the RO as a notice of 
disagreement.  A statement of the case (SOC) was subsequently 
issued in April 1998.

At this point it should be noted that an appeal to the Board 
of Veterans Appeals (Board) consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1998) (emphasis added).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans Appeals) or on correspondence 
specifically identifying the issue(s) appealed and setting 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (1998).  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the statement of the case to the claimant, within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (1998).  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet.App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet.App. 195 (1996); 
Cuevas v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).

Even if a VA Form 9 is submitted in a timely fashion, it must 
be properly completed.  38 C.F.R. § 20.202.  It should 
set out specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When the 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  

In the veterans case, a VA Form 9 was submitted in May 1998, 
but no specific argument relating to error of fact or law was 
made.  In fact, no comment was made except to request a 
hearing, which was subsequently scheduled on two occasions, 
but not held because of the veterans failure to appear.  
Consequently, the question is raised as to whether the Board 
should exercise jurisdiction over this claim.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  The Board recognizes that argument 
was made with respect to the claim for an increased rating in 
a VA Form 646 (Statement of Accredited Representation in 
Appealed Case) which was prepared on October 23, 1998.  
However, this document was prepared more than one year 
following issuance of the October 7, 1997, notice of denial 
and more than 60 days following issuance of the SOC.  
Additionally, there appears to have been no request for 
extension of time to file a substantive appeal.

The United States Court of Veterans Appeals has held that, 
when the Board addresses in its decision a question that has 
not yet been addressed by the AOJ, the Board must consider 1) 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, 2) 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and 3) whether the SOC 
provided to the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (1998).  If not, the 
matter must be remanded to the AOJ to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified that a timely 
substantive appeal was not filed with respect to the ROs 
denial of his claim.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or supplemental SOC 
(SSOC) with respect to the issue of the timeliness of his 
appeal.  Consequently, the Board will remand the matter to 
the RO to avoid the possibility of prejudice.  38 C.F.R. 
§ 19.9 (1998).

(Although 38 C.F.R. § 20.203 (1998) sets forth additional 
process to be followed when the Board raises the issue of 
adequacy of allegations made in the substantive appeal, this 
requirement presupposes that some allegation on appeal was in 
fact made.  In the instant case, it does not appear that any 
allegation was made in a timely manner.)

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness of 
appeal.  He should be informed of his 
right to request a hearing on the matter 
if he so desires.

	2.  After the above development has been 
completed, the RO should issue a SSOC.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
